DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 16) in the reply filed on 06/21/2022 is acknowledged.
Claims 14, 15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 07/08/2020 and 08/31/2020 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Himes et al. (US 2008/0009211 A1 cited in IDS) in view of Tachibana et al. (US 2009/0273073 A1).

Regarding claims 1-10, 13 and 16, Himes et al. disclose a composition comprising a first component comprising a hydrocarbyl thermoplastic resin, a second component which is capable of crosslinking, a free radical source and additives (see paragraphs 0012, 0013, 0014, 0015).  The hydrocarbyl thermoplastic resin can include cyclic olefin copolymer such as copolymer of olefin and norbornene (see paragraph 0034). The molar ratio of olefin to norbornene can be 1:6 to 1:1.5 (see paragraph 0036). The cyclic olefin can contain 3 to 8 carbon atoms (see paragraph 0049). That is, hydrocarbyl thermoplastic resin comprises repeat units derived from an olefin and cycloalkene.
Himes disclose the hydrocarbyl thermoplastic resin can be Topas 5013 cyclic olefin copolymer (see paragraph 0116). Himes do not explicitly disclose hydrocarbyl thermoplastic resin comprises repeat units derived from -olefin. Himes do not explicitly disclose hydrocarbyl thermoplastic having presently claimed Formula (I). However, given that the hydrocarbyl thermoplastic resin of Himes et al. is identical to that utilized in the present invention (see Table 1 of published application), it is inherent or obvious that the hydrocarbyl thermoplastic resin comprises repeat units derived from an -olefin and the hydrocarbyl thermoplastic resin has Formula (I) as presently claimed.
Himes et al. disclose the second component can be triallyl (iso)cyanurate (reactive monomer) (see paragraph 0067). Given that triallyl (iso)cyanurate is identical to that presently claimed, triallyl (iso)cyanurate is a reactive monomer that is free-radically crosslinkable to produce a crosslinked network. The weight ratio between first component and second component can be 1:1 to 100:1 (see paragraph 0068). Accordingly, the amount of first component (hydrocarbyl thermoplastic polymer) is 50 to 99 wt% and amount of second component (reactive monomer) is 1 to 50 wt%. The free radical source can be peroxides such as methyl ethyl ketone peroxide (see paragraph 0070). The amount of free radical source is 0.01 to 10 wt% based on total weight of composition (see paragraph 0075). The additives can be fillers such as fused silica (see paragraph 0079). The filler can be present in amount of 30 to 70 wt% (see paragraph 0080). 
While Himes et al. disclose amount of hydrocarbyl thermoplastic resin, reactive monomer, free radical source and fused silica in wt%, the broad amounts of hydrocarbyl thermoplastic resin, reactive monomer, free radical source and fused silica in wt% disclosed by Himes et al. will overlap with broad amounts of hydrocarbyl thermoplastic resin, reactive monomer, free radical source and fused silica in volume percent as presently claimed absent evidence to the contrary.
Himes et al. do not disclose a functionalized fused silica as presently claimed.  Himes et al. do not disclose the composition having presently claimed property.
Tachibana et al. disclose inorganic filler such as fused silica that improve heat resistance, moisture resistance and strength (see paragraph 0054). The shape of inorganic filler is spherical having diameter of 0.1 to 20 microns  in order to lower viscosity and provide better filling properties (see paragraph 0055). Further, a silane coupler can be blended that chemically modifies a silica filler surface, i.e. a functionalized silica filler (see paragraph 0053). The silane coupler can be acrylate group-bonded silane coupler such as 3-methacyloxypropyl trimethoxysilane (see paragraph 0051). Accordingly, functionalized silica filler comprises (meth)acrylate group. The silane couplers improves adhesion (see paragraph 0052).Given that the fused silica is identical to that presently claimed, the fused silica would be capable of chemically coupling to the crosslinked network.
In light of motivation for using functionalized silica filler having (meth)acrylate group, spherical shape and diameter of 0.1 to 20 microns disclosed by Tachibana et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use functionalized silica filler having (meth)acrylate group, spherical shape and diameter of 0.1 to 20 microns of Tachibana et al. as the fused silica in Himes et al. in order to improve heat resistance, moisture resistance and strength, lower viscosity and provide better filling properties as well as improve adhesion, and thereby arrive at the claimed invention.
Himes et al. in view of Tachibana et al. do not disclose the composition having presently claimed property. However, given that the composition of Himes et al. in view of Tachibana et al. is identical to that presently claimed, it is inherent or obvious that the composition of Himes et al. in view of Tachibana et al. has presently claimed property.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Himes et al. (US 2008/0009211 A1 cited in IDS) in view of Tachibana et al. (US 2009/0273073 A1) as applied to claim 1 above, further in view of Soday et al. (2,338,743).

Regarding claim 11, Himes et al. in view of Tachibana et al. disclose the composition as set forth above. Further, Himes et al. disclose the composition comprises diluents such as toluene, i.e. hydrocarbon resin diluent (see paragraph 0093).
Himes et al. in view of Tachibana et al. do not disclose hydrocarbon resin diluent as presently claimed.
Soday et al. disclose substituted styrene-polypiperylene copolymer that provide excellent alkali, acid and water resistance properties, smooth surface please in appearance and non-shrinking properties (see col. 1, lines 5-25). 
In light of motivation for using substituted styrene-polypiperylene copolymer disclosed by Soday et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use substituted styrene-polypiperylene copolymer of Soday et al. as the hydrocarbon resin diluent in Himes et al. in order to provide excellent alkali, acid and water resistance properties, smooth surface please in appearance and non-shrinking properties, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Himes et al. (US 2008/0009211 A1 cited in IDS) in view of Tachibana et al. (US 2009/0273073 A1) as applied to claim 1 above, further in view of Kato et al. (US 2018/0044506 A1).

Regarding claim 12, Himes et al. in view of Tachibana et al. disclose the composition as set forth above. Further, Himes et al. disclose the additives can be fire retardants, i.e. flame retardant (see paragraph 0076).
Himes et al. in view of Tachibana et al. do not disclose flame retardant in presently claimed amounts.
Kato et al. disclose flame retardant resin composition comprising a cycloolefin based polymer and a halogen containing flame retardant (see Abstract). The amount of halogen containing flame retardant is 10 to 80 parts by weight based on 100 parts by weight of cycloolefin based polymer (see paragraph 0116). Therefore, the amount of flame retardant is 10 to 44 wt%. The aforementioned amount of flame retardant provides flame retardance and formability (see paragraph 0117). 
In light of motivation for using 10 to 44 wt% of halogen containing flame retardant disclosed by Kato et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 10 to 44 wt% of halogen containing flame retardant of Kato et al. as the flame retardant in Himes et al. in view of Tachibana et al. in order to provide flame retardance and formability, and thereby arrive at the claimed invention. While Kato et al. disclose amount of flame retardant in wt%, the broad amounts of flame retardant in wt% disclosed by Kato et al. will overlap with amount of flame retardant in volume percent as presently claimed absent evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787